 In the MatterOf PACIFIC GAS AND ELECTRICCOMPANYandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERSCase No. 20-R-1009.Decided March 11, J944Mr. Thomas J. Straub, Miss Anne McDonald,andMr. J. PaulSt. Sure,of San Francisco, Calif., for the Company.Mr. Charles W. MasonandMr. James Kelly,of San Francisco,Calif., for the I. B. E. W.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a petition duly filed by International Brotherhood of Elec-tricalWorkers, herein called the I. B. E. W., alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of Pacific Gas and Electric Company, San Francisco, Cali-fornia, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before JohnPaul Jennings, Trial Examiner. Said hearing was held at SanFrancisco, California, on January 31, 1944.The Company and theI.B. E. W. appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.'The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.'During the course of the hearing, the Company and the I. B. E. W stipulated thatcertain designated portions of the record in Cases Nos R-5566 and 5567 (20-R-864 and20-R-865), prior consolidated representation proceedings involving employees of theCompany, should be incorporated into, and deemed and considered part of, the record inthe instant proceeding. In accordance with the stipulation, the certain portions of therecord in Cases Nos. R-5566 and 5567 (20-R-864 and 20-R-865) designated by the partiesare hereby made, and are, part of the record in the instant proceeding.Matter of PacificGas and Electric Company,51 N. L. It. B. 301.55 N. L. It. B., No. 79.427 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPacific Gas and Electric Company is engaged in the business ofgenerating, buying, transmitting, selling, and distributing electricenergy, of buying, transporting, selling, and distributing naturalgas, and of manufacturing, transporting, selling, and distributingmanufactured gas.All such gas and and electricity is used for light,heat, and power purposes in central and northern California.As anincident to its gas and electric business, the Company sells gas andelectric appliances at retail.It distributes and sells water in certainsmall cities and towns in rural areas for domestic irrigation pur-poses.It produces and sells steam in Oakland and San Francisco,California, and it operates a streetcar and bus system in Sacramento,California.The Company owns and operates 50 hydroelectric generating plantsand 13 steam electric generating plants, all of which are situated inthe State.The Company owns and operates in the State a transmis-sion pipe-line system, including a large gas compressor station, for thetransportation of natural gas in central and northern California. Itowns and operates l4 gas manufacturing plants, all of which are situ-ated within the State.A large number of manufacturing industries, including war indus-tries, situated in the area served by the Company and engaged inshipping and receiving commodities in interstate or foreign com-merce, are wholly dependent on the Company for gas and, electricpower essential to the operation of their plants.The United StatesGovernment purchases large quantities of electricity and gas from theCompany for the purpose, among others, of operating its numerouspost offices and military installations in California.The Companysupplies power to newspapers, to the Associated Press, to the SanFrancisco and Oakland airports, to the Dow-Jones & Company tickerservice, to oil refineries, to shipbuilding and repair concerns, to steam-ship lines, to navigation aides, and to interstate railways, telegraphand telephone companies, and radio broadcasting stations.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor, admitting tomembership employees of the Company. PACIFIC GAS AND ELECTRICCOMPANY429III.THE QUESTIONCONCERNING REPRESENTATIONOn July 13, 1943, in the prior consolidated representation proceed-ings cited in footnote 1 above, the Board found that all office andclerical employees of the Company in the Coast Valleys Division, ex-cluding officials, executive officers, chief clerks, all supervisory em-ployees within our usual definition of that term, and all employees inthe outside forces, constituted an appropriate bargaining unit, and di-rected that an election be held among them to determine whether ornot they desired to be represented by the I. B. E. W. for the purposesof collective bargaining.Of 36 valid votes cast in the election, 18were cast for and 18 against the I. B. E. W., and on August 26, 1943,the Board dismissed the petition filed therein.Thereafter, the I. B.E.W. asked the Company for recognition as exclusive bargainingrepresentative of these employees, and the Company refused recogni-tion on the ground that the only unit of its employees appropriate forcollective bargaining was a system-wide unit coextensive with theCompany's public utility operations.A statement prepared by the Field Examiner and introduced intoevidence at the hearing indicates that the I. B. E. W. represents a sub-stantial number of employees in the unit herein found appropriate forbargaining.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor Re-lations Act.IV. THE APPROPRIATE UNITThe I. B. E. W. contends that office and clerical employees of theCompany in the Coast Valleys Division, excluding officials, executiveofficers, supervisory employees within our usual definition of that term,and all employees in the outside forces, constitute an appropriate bar-gaining unit, and the Company takes the position that a system-wideunit, coextensive with its public utility service, is the only appropriatebargaining unit for its employees.As noted in Section III, above, we found, in prior representationproceedings involving the Company's employees, that the unit pres-ently proposed by the I. B. E. W. was an appropriate bargainingunit.So far as the record discloses, there has been no material changein the Company's operations affecting its employees.We see no rea-2The I. B. E. W.submitted 26 membership application cards.The cards do not providefor application date,but provide instead for date of initiationTwenty of the 26 cardsare undated,due to the fact that the applicants have not yet been initiated.The peti-tioner stated to the Field Examiner that the 20 undated cards were signed within the 6weeks immediately preceding the filing of the petition in this proceeding and that the 6initiated employees have continued their membership since August 12, 1943,and weremembers of the Union in good standing.There are approximately 55 employees in the appropriate bargaining unit. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDson to change our former finding with respect to the bargaining unitappropriate for office and clerical employees in the Coast ValleysDivision.We find that all office and clerical employees of the Company inthe Coast Valleys Division, excluding officials, executive officers, chiefclerks, all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employ-ees under them or effectively recommend such action, and all employ-ees in the outside forces, constitute a unit appropriate for the purposesof collective bargaining,within the meaning of Section 9(b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesof the Company in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pacific Gas andElectric Company, San Francisco, California, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twentieth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees of the Company within the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employ-ees in the armed forces of the United States who present themselvesin person at the polls, but excluding employees who have since quitor been discharged for cause and have not been rehii ed or reinstatedprior to the date of the election, to determine whether or not they de-sire to be represented by International Brotherhood of ElectricalWorkers, for the purposes of collective bargaining.